UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6292


ZAINAB KAMARA,

                    Plaintiff - Appellant,

             v.

PRINCE GEORGE'S COUNTY DEPARTMENT OF CORRECTIONS; MARY
LOU MCDONOUGH; ABU KALOKOH; MESKEREM ASRESAHEGN, MD;
DAVID IJEH, MD; ADEDEJI ADEWUNMI; DIAMON BAKER; SHAYLA
STEWART; YVETTE FORD; DAWN TAYLOR; LT. COL. HARRY L.
HILTON,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:15-cv-03952-ELH)


Submitted: April 25, 2017                                      Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zainab Kamara, Appellant Pro Se. Gessesse Teferi, Erin Nicole Williams, PRINCE
GEORGE’S COUNTY OFFICE OF LAW, Upper Marlboro, Maryland; Michelle
Jacquelyn Marzullo, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C.,
Towson, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Zainab Kamara appeals the district court’s order granting summary judgment to

the Defendants on Kamara’s 42 U.S.C. § 1983 (2012) action. On appeal, we confine our

review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Kamara’s informal brief does not challenge the basis for the district court’s disposition,

Kamara has forfeited appellate review of the court’s order. See Williams v. Giant Food

Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we deny Kamara’s motion to

appoint counsel and affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3